Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Amendment of Specification
Please amend specification according to the Applicant’s submission filed 02/23/2021 by removing all shading on page 19 of the original or substitute specification.
In the Reply filed 02/23/2021, Applicant states:
In response to the Notice to File Corrected Papers mailed on January 26, 2021 (“Notice”), Applicant has amended the specification dated 04/10/2015 to remove the shading from the table as noted in the Notice. Applicant had submitted a substitute specification in clean form on 02/23/2021.

It is noted that the Specification as submitted on 02/23/2021 still contains shading (color/grayscale). Please remove such shading from page 19 of Specification. Page 19 corresponds to both original and substituted specification.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The invention as claimed is directed to a method for fining fermentable beverages comprising treating the beverage with a fining composition consisting of:
(i)    a low methyl ester or low methoxy (LM) pectin having a degree of esterification (DE) of 50% or less;
(ii)    a carrageenan; and
(iii)    0.1 to 2g/L of bentonite,
wherein the fining composition is added to the fermentable beverage prior to fermentation.

None of the applied prior at references and searched prior art teach or suggest fining fermentable beverages by treating the beverage with a fining composition consisting of  a low methyl ester or low methoxy (LM) pectin having a degree of esterification (DE) of 50% or less, carrageenan and 0.1 to 2g/L of bentonite. It is further noted that, as stated by Applicant in the Reply to the Non-Final Office action mailed 12/19/2019, filed 04/20/2020, “the present application provides data to demonstrate that a composition with carrageenan and pectin or carrageenan, pectin, and bentonite is effective in fining a fermentable beverage. (Examples 2-4.) For example, it is demonstrated that the wine made from grape juice treated with carrageenan, pectin, and bentonite scored 2.7 NTU (turbidity measurement) while the “(pectin+carrageenan)-wine” scored 5.8 NTU. (See [0083] of the specification.) As a comparison, the control wine scored 32 NTU. {Id.)”.

Claims 1-4, 7-8, 10, 12-13, 16, 18, 20 and 43 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERA STULII/               Primary Examiner, Art Unit 1791